DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claim(s) 1,4,6-8,10-12,15,17-22,24,28-30, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sales Casals et al(USPat 9,276,399) in view of Ikushima et al(USPGPUB 2004/0053435), Clarke(USPGPUB 2016/0127878) and Bango et al(USPat 9,970,975).
  -- In considering claim 1, the claimed subject matter that is met by Sales Casals et al(Casals) includes:
	1) the plurality of sensor nodes are met by the nodes(100), as seen in figure 1 of Casals), and including at least one sensor(169);
	2) each comprising: 
		i) the housing mountable on an electrical power line is met by the housing of the monitoring nodes, as seen in figure 1, and the nodes being distributed along the cable system to be monitored(see: Casals, column 3, lines 33-34);
		ii)  one or more sensors supported by the housing is met by the at least one sensor(169) included in each node(100)(see: Casals, figure 2);
		iii)  the microcontroller configured to determine existence of a fire or a fire risk based on one or more parameters detected by the one or more sensors is met by the microprocessor(162) of the electronic board(160), and wherein the microprocessor is adapted to acquire information from different sensors(see: Casals, column 9, lines 65-67; column 10, lines 1-14); 
		iv) the communication device configured to send a signal away from the sensor node when the microcontroller determines existence of a fire or a fire risk is met by the low power transceiver(168), and wherein the sensors monitors parameters such as fire on the cable, which is communicated via the data link to other nodes or central station.
	- Casals does not teach:
	1) the housing comprising an IR sensor and/or a bolometer to detect a wildfire.
	Use of bolometers connected to a power supply line is well known.  In related art, Ikushima et al(Ikushima) discloses an electronic device, including a bolometer(301) which is connected to a power supply line(205)(see: Ikushima, sec[0192]), and can detect incident infrared radiation(see: Ikushima, sec[0124]).
	Since the use of Bolometers for the purpose of detecting temperature and infrared radiation on a power supply line is well known, as taught by Ikushima, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the bolometer(301) of Ikushima, into the nodes of Casals, since Casals already desires to utilize sensors to determine temperature.  Therefore, use of the bolometer of Ikushima would have provided a reliable and well known means of determining heat due to fire on the power supply line of Casals.
	Furthermore, use of infrared sensors for detecting wildfires is also well known.  In related art, Clarke teaches a distributed sensor Network for tracking fires such as wildfires(see: Clark, sec[0013]), and wherein the network utilizes sensor array(106) for detecting.  The array(106) includes photoreceptors such as infrared sensors.  
	Since the use of infrared sensors for detecting wildfires is well known, as taught by Clark, it would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sensor array(106) including infrared sensors, as taught in Clark, into the nodes(100) of Casals, since this would have enhanced the detection capabilities of the system by expanding the detect capabilities to include all types of fires, including wildfires.
	Furthermore, with regards to the housing mountable to an overhead electrical power line, Casals does not specifically show that the housing is mounted on an overhead powerline, however, Casals does state that the system is adaptable for overhead, terrestrial, and sub-terrain powerline systems.  Use of systems which utilize powerline sensors mounted on overhead powerlines is well known.  In related art, Bango et al(Bango) teaches a system for detection of power line hazards, wherein power line monitors(430,440,450), are placed on overhead power lines(see: Bango, figure 3), including a clamshell housing(300, figure 2), enclosed around a power line, and equipped with sensors is utilized to monitor power line hazards(see: Bango, column 3, lines37-53).
	Since the use of overhead power line monitors, which are used on overhead power lines is well known, as taught by Bango, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the monitors(430,440,450), including Clamshell housings(300) of Bango, into the system of Casals, since this would have allowed monitoring of overhead power lines in an efficient manner, that 
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the one or more sensors further comprising a temperature sensor is met by the implementation of the bolometer of Ikushima, as discussed in claim 1 above. 
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the monitoring station, wherein the communication device is configured to send the signal to the monitoring station is met by the nodes(100) sending signals to the central unit(12)(see: figure 1, column 10, lines 53 et seq).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the communication device being  configured to send the signal to a neighboring sensor node of the plurality of sensor nodes, and the neighboring sensor node is configured to receive the signal is met by the nodes sending and receiving data amongst themselves(see: column 12, lines 1-18).
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) each of the plurality of sensor nodes is configured to be powered from the overhead electrical power line is met by the monitoring nodes being supplied by a remote main power source, such as the electric supply line, such as A flowing along an electric cable of the cable system(see: Casals, column 5, lines 28-42).
  -- Claim 10 recites subject matter that is met by Casals as discussed in claim 1 above, except for:
	1) the one or more sensors further comprises a light sensor.
	Although the above stated limitation is not specifically taught by Casals, Casals does teach the use of sensors which detect various parameters, including ambient temperature, humidity, surface cable temperatures(see: Casals, column 10, lines 5-14); along with voltage, fire, gas, vibrations(see: Casals, column 4, lines 10-16).  Use of light sensors in a power line monitoring and management system is well known.
	In related art, Clark teaches a sensor array which utilizes light sensors in the array(106) for sensing and detecting various parameters, pertaining to the detection of wildfires(see: Clark, sec[0023]).  Since the use of light sensors as part of a sensor array that determines wildfires is well known, as taught by Clarke, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the array(106) including light sensor of Clarke, into the node(100) of Casals, since this would have further enhanced the ability of the system to detect anomalies of all natures, including ones detected by light detection, which would have thereby ensured a safer system.
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above, except for:
	1) the one or more sensors further comprises a smoke detector.
	Although the above stated limitation is not specifically taught by Casals, Casals does teach the use of sensors which detect various parameters, including ambient temperature, humidity, surface cable temperature(see: Casals, column 10, lines 5-14); along with voltage, fire, gas, vibrations(see: Casals, column 4, lines 10-16).  Use of light sensors in a power line monitoring and management system is well known.  
	In related art, Clarke teaches a sensor array(106) for sensing and detecting various parameters, pertaining to the detection of wildfires(see: Clarke, sec[0023]).  Since the use of smoke detectors as part of a sensor array that determines wildfires is well known, as taught by Clarke, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the array(106) including smoke detectors, of Clarke, into the node(100) of Casals, since this would have further enhanced the ability of the system to detect anomalies of all natures, including ones detect by smoke detection, which would have thereby ensured a safer system.
  -- Claim 12 recites a method that substantially corresponds to the subject matter of claim 1, and therefore is met for the reasons as discussed in claim 1 above.
  -- Claim 15 recites a method that substantially corresponds to the subject matter of claim 4, and therefore, is met for the reasons as discussed in claim 4 above.
  -- Claim 17 recites subject matter that is met as discussed in claim 12 above, as well as:	
	1) the communication device sends the signal to a monitoring station when the microcontroller determines existence of a wildfire or a wildfire risk is met by the nodes sending and receiving data amongst themselves(see: column 12, lines 1-18), when it is deemed necessary to send output data, based on alarms being determined(see: column 11, lines 1-30).
  -- Claim 18 recites subject matter that is met as discussed in claim 12 as above, as well as:
	1) the communication device sends the signal to a neighboring sensor node of the plurality of sensor nodes when the microcontroller determines existence of a wildfire or a wildfire risk, and the neighboring sensor node receives the signal is met by the nodes sending and receiving data amongst themselves(see: column 12, lines 1-18).
  -- Claim 19 recites subject matter that is met as discussed in claim 12 above, except for:
	1) the at least one of the plurality of sensor nodes is mounted on the overhead electrical power line at a lowest point of an arch of the overhead electrical power line.
	With regards to the claimed subject matter of claim 19, the examiner also deems that implementation of the nodes at the lowest point of an arch in the power line, would have constituted a matter of design choice, since Casals already teaches that the nodes(100) would have been spaced along the power line at specific distance along the line, and therefore, at least one of the nodes would have been placed at the lowest point of an arch in the power line, as desired by one of ordinary skill in the art.
  -- Claim 20 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) when the microcontroller determines existence of a wildfire or a wildfire risk, the communication device sends the signal until acknowledged from a listening end is met by the monitoring nodes sending the data for a number of times, until the receiving node acknowledges receipt of the sent data(see: column 12, lines 1 et seq).
  -- Claim 21 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) when the microcontroller determines existence of a wildfire or a wildfire risk, the communication device sends the signal along the overhead electrical power line is met by the data link which is utilized by the nodes to transmit information between each other, once the microcontroller determines the existence of a sensed parameter(see: column 10, lines 26 et seq; column 11, lines 31-32).
  -- Claim 22 recites a sensor device that substantially corresponds to the subject matter of claim 12, and therefore is met for the reasons as discussed in claim 12 above.
  -- Claim 24 recites a fire warning system that substantially corresponds to the subject matter of claim 12, and therefore is met for the reasons as discussed in claim 12 above.
  -- Claim 28 recites a fire warning system that substantially corresponds to the subject matter of claim 17, and therefore is met for the reasons as discussed in claim 17 above.
  -- Claim 29 recites a fire warning system that substantially corresponds to the subject matter of claim 17, and therefore is met for the reasons as discussed in claim 17 above.
  -- Claim 30 recites a fire warning system that substantially corresponds to the subject matter of claim 7, and therefore is met for the reasons as discussed in claim 7 above.
  -- Claim 32 depends from claim 24, and recites a fire warning system that substantially corresponds to the subject matter of claim 10.  Therefore, claim 32 is met for the reasons as discussed in the rejection of claims 10 and 24 above.  
  -- Claim 33 depends from claim 24, and recites a fire warning system that substantially corresponds to the subject matter of claim 11.  Therefore, claim 33 is met for the reasons as discussed in the rejection of claims 11 and 24 above.
  -- Claim 34 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the housing comprises two portions configured to clamp onto the overhead electrical power line is met by the clamshell housing(300) of the power line monitors of Bango, wherein the clamshell is held closed using retaining strips(310,320)(see: Bango, column 5, lines 44-49).  
Claim(s) 2-3,5,9,13-1416,23,25-27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sales Casals et al(Casals) in view of Ikushima et al(Ikushima), Clarke, Bango et al(Bango) as applied to claim 1 above, and further in view of Liu et al(USPGPUB 2018/0165484).
  -- Claim 2 recites subject matter that is met by Sales Casals et al(Casals) in view of Ikushima et al(Ikushima) and Clarke as discussed in claim 1 above, except for:
	1) each of the plurality of sensor nodes further comprises an electromagnetic sensor to detect at least one of a spark, a current surge of the overhead electrical power line, or a line short of the overhead electrical power line.
	Although the above stated limitation s are not specifically taught by Casals, Casals does teach that user of sensors which detect various parameters, including ambient temperature, humidity, surface cable temperature(see: Casals, column 10, lines 5-14); along with voltage, fire, gas, vibrations(see: Casals, column 4, lines 10-16).  Use of power line monitoring systems, which monitor electromagnetic interferences and sparks is well known.
	In related art, Liu et al(Liu) discloses a syste3m for monitoring disturbances on a power line, wherein a Noise sensor(16004d) is used to measure noise on a power line(1610), and senses unexpected electromagnetic interference, as well as corona discharge(see: Liu, sec[0177]).  Since the use of power line sensors which monitor all types of disturbances on a power line, such as corona discharges and electromagnetic interference is well known, as taught by Liu, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the noise sensor(1604d) of Liu, into the node(100) of Sales Casals, since this would have helped to enhance the monitoring capabilities of the system by detecting noise phenomenon such as electromagnetic noise and corona discharge, which are phenomenon that could help indicate wildfire detection.
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, except for:
	1) each of the plurality of sensor nodes further comprises a camera.
	Use of cameras as part of sensors for monitoring a power line is also well known.  In related art, Liu et al(Liu) teaches a system for monitoring a power line(1610), wherein an image sensor(1604g) in the form of digital camera is utilized for inspecting the power line(1610) from multiple perspectives(see: Liu, sec[0180]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate image sensors of Liu, into the Node(100) of Casals, since this would have further enhanced the monitoring capabilities of the system, by providing a visual component to the monitoring of the power line, as deemed necessary.
  -- Claim 5 recites subject matter that is met as discussed in claim 1 above, except for:
	1) the one or more sensors further comprises an accelerometer.
	In related art, Liu teaches use of vibration sensor(1604e) including accelerometers for the purpose of detecting vibrations on a power line(1610)(see: Liu, sec[0178]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the vibration sensor including accelerometers of Liu, into the node(100) of Sales Casals, since this would have further enhanced the monitoring capabilities of the system by providing a means of detecting vibrations along the power line, which could have been indicative of an emergency situation, such as a fallen tree or wind gusts.
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, except for:
	1) wherein the one or more sensors further comprises a humidity sensor.
	In related art, Liu teaches a power line monitoring and management system, which utilizes an environmental sensor(1604f), which includes a barometer for measuring atmospheric humidity(see: Liu, sec[0179]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the environmental sensor including barometer of Liu, into the node(100) of Casals, since the environmental sensors such as humidity sensors could have readily helped predict potential hazards to power lines, based on environmental conditions.
  -- Claim 13 depends from claim 12 and recites a method that substantially corresponds to the subject matter of claim 2.  Therefore, Claim 13 is met for the reasons as discussed in the rejection of claims 2 and 12 above.
  -- Claim 14 depends from claim 12, and recites a method that substantially corresponds to the subject matter of claim 3.  Therefore, claim 14 is met for the reasons as discussed in the rejection of claims 3 and 12 above.
  -- Claim 16 depends from claim 12, and recites a method that substantially corresponds to the subject matter of claim 5.  Therefore, claim 16 is met for the reasons as discussed in the rejection of claims 5 and 12 above.
   -- Claim 23 depends from claim 22, and recites a sensor device that substantially corresponds to the subject matter of claim 13.  Therefore, claim 23 is met for the reasons as discussed in the rejection of claims 13 and 22 above.
  -- Claim 25 recites subject matter that is met as discussed in claim 24 above, except for:
	1) the plurality or sensors further comprises an electromagnetic sensor configured to detect disturbances on a power line.
	In related art, Liu teaches a power line monitoring and management system, which utilizes a noise sensor(1604d) for the purpose of measuring noise on a monitored power line, and in particular, senses unexpected electromagnetic interference, noise bursts, or other disturbances on a surface of a power line(1610)(see: Liu, sec[0177]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the noise sensor of Liu, into the node(100) of Casals, since this would have provided a means of ensuring that electromagnetic disturbances would have been readily detected, which could have been indicative of potential problems with regards to the monitored power line.
  -- Claim 26 recites subject matter that is met as discussed in claim 24 above, except for:
	1) each of the plurality of sensor nodes further comprises an electromagnetic sensor to detect a spark of an overhead electrical power line or the transformer.
	As discussed in claim 25 above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the noise sensor(1604D) of Liu, into the node(100) of Casals.  Furthermore, upon incorporation of the sensor of Liu into the node of Casals, this would have also met the sensor detecting a spark of the electrical power line or transformer, since Liu teaches that the noise detector detects noise bursts such as corona discharge(see: Liu, sec[0177]), which would have constituted detecting a spark of the electrical power line.
  -- Claim 27 depends from claim 24, and recites a fire warning system that substantially corresponds to the subject matter of claim 14.  Therefore, claim 27 is met for the reasons as discussed in the rejection of claims 14 and 24 above.
  -- Claim 31 depends from claim 24, and recites a fire warning system that substantially corresponds to the subject matter of claim 9.  Therefore, claim 31 is met for the reasons as discussed in the rejection of claims 9 and 24 above.
Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sales Casals et al(Casals) in view of Ikushima et al(Ikushima), Clarke, Bango et al(Bango) as applied to claims 22 and 24 above, respectively, and further in view of Examiner’s statement of Official Notice.
  -- Claims 35 and 36 recite subject matter that is met as discussed in claims 22 and 24 above, respectively, except for:
	1) the housing is waterproof and comprises one or more windows through which the one or more sensors are configured to detect light and/or heat.
	Although not specifically disclosed by the prior art of record, it would have been obvious that some form of protection from the outside elements would have been incorporated into the design features of the housings, so as to protect the sensors and other components from unnecessary wear and tear.
	The examiner takes Official Notice that in the alarm/sensor art, use of sensors that are placed outdoors, and designed with waterproof housings is well known.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a waterproof housing into the housing(300) of Bango, since this would have helped ensure adequate protection of components included within the housing.  
	As well, Although Bango does not teach a housing with windows for the purpose of sensors to detect light and heat through, The examiner takes Official Notice that in the sensor art, use of housings with windows that allow sensors to detect elements through the window is well known.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a window into the housing of Bango, so as to allow sensors to detect light and heat through it, since this would have enhanced the ability of the sensors to detect their prescribed elements, while at the same time, not exposing them to potentially damaging exterior ambient elements. 
REMARKS:
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
	Applicant is arguing that the prior art of record does not teach an “Overhead” Power line monitor.  Applicant deems that because Casals does not specifically state or show that the power line monitoring system does not state Overhead power line monitoring system, that it is not applicable to be applied to reject the claimed subject matter.  In our discussion in the interview dated 8/23/2022, applicant made arguments that Casals is directed to a subterranean power line monitoring system.  However, the examiner stated that Casals suggests that the system be used on overhead power line monitoring.  To make the record as clear as possible, the examiner has introduced Bango et al, as discussed in the art rejection above.  Bango teaches power line monitors, including sensor housings that are placed directly on overhead power lines, so as to sense and detect hazards to the power line.  Furthermore, the prior art to Ikushima, Clark, and Liu teach all other claimed prior art pertaining to Wildfire detection.  In view of this, applicants arguments are not deemed persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687